Order entered October 16, 2018




                                                In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-18-00444-CR

                                  CORTNEY WOODS, Appellant

                                                  V.

                                 THE STATE OF TEXAS, Appellee

                         On Appeal from the Criminal District Court No. 7
                                      Dallas County, Texas
                              Trial Court Cause No. F16-76149-Y

                                              ORDER
           The reporter’s record, originally due June 12, 2018, has been filed. In light of this, we

VACATE that portion of our October 8, 2018 order that orders Vearneas Faggett not sit as a

court reporter.

           We DIRECT the Clerk to send copies of this order to the Honorable Stephanie Fargo,

Presiding Judge, Criminal District Court No. 7; Vearneas Faggett, official court reporter,

Criminal District Court No. 7; to the Dallas County Auditor’s Office; and to counsel for all

parties.

           Appellant’s brief is due November 15, 2018.

                                                         /s/   LANA MYERS
                                                               JUSTICE